Citation Nr: 1139675	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-29 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970 and from  February 1974 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Portland, Oregon, which, in relevant part, denied the claim for TDIU.  

The Board notes that several issues are not on appeal.  When the Veteran brought the instant claim for TDIU, the RO also adjudicated whether the Veteran's schedular ratings for his service-connected disabilities were appropriate.  The RO bifurcated the individual ratings for the service-connected disabilities from the TDIU issue.  The Veteran filed a Notice of Disagreement only to the TDIU issue.  As the Veteran restricted his appeal to only the TDIU issue, the Board will only address that issue here.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a TDIU on the basis of three service-connected disabilities.  The Veteran is presently in receipt of Social Security Administration (SSA) disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363  (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  The RO did request and receive a copy of the Veteran's SSA file, which included all records related to a previous period of benefits between 1990 and 1994 and a second claim and appeal beginning in November 2000.  The last document in the file is a March 2002 appellate decision by an Administrative Law Judge (ALJ) denying disability benefits.  The Veteran is, however, clearly in receipt of disability benefits now and has been since the filing of the instant claim in April 2007.  Thus, between March 2002 and April 2007, the ALJ decision was either reversed or a later claim granted, but the sequence of events is not described in the record.  VA is clearly on notice that the SSA file associated with the VA claims file is incomplete.  The Board finds that the RO should obtain and associate with the claims file a copy of any SSA decision regarding the claim for disability benefits, as well as copies of all medical records underlying that determination, for the period between March 2002 and April 2007 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

As the claim must be remanded regardless, the Board takes the opportunity to clarify a VA examination opinion.  The medical evidence of record is uniform in showing that the Veteran would not be able to return to his previous employment as a heavy equipment operator.  The Veteran was seen for an April 2010 VA examination to evaluate his service-connected chronic lumbar strain in connection with the TDIU claim.  While the examiner concluded that Veteran would be able to perform sedentary type employment, the examiner also stated that this may have to be evaluated by vocational rehabilitation.  While not required in all TDIU cases where a veteran is unable to return to a previous occupation, VA has the discretion to offer additional assistance in the form of a vocational expert opinion when the VA concludes that it is necessary.  Smith v. Shinseki, 647 F.3d 1380, 1383-84 (Fed.Cir. 2011).  The medical evidence suggests that a vocational rehabilitation opinion may be necessary.  The Board remands for a vocational rehabilitation examination to determine whether the Veteran's service-connected disabilities, chronic lumbar strain, chronic obstructive pulmonary disease and a small lipoma of the right abdominal wall, render the Veteran unable to obtain or maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of all decisions or adjudications, from the period between March 2002 and April 2007 and associate the records with the claims file.  If no records are available, a negative reply should be obtained and associated with the claims file.

2.  After obtaining the evidence above, schedule the Veteran for a VA vocational rehabilitation examination to determine the effects of all his current, service-connected disabilities on his employability.  The examiner should be provided with a list of all of the Veteran's service-connected disabilities.  The examiner should generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The claims file, along with a copy of this remand, must be made available to and thoroughly reviewed by the examiner. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service- connected disabilities. 

The examiner also must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone).  The examination report must include a complete rationale for all opinions and conclusions expressed. 

3.  Then, the RO should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


